Exhibit 10.6
AMENDMENT ONE TO THE
DELL INC. 401(K) PLAN
     This Amendment is hereby entered into by Dell Inc., a Delaware corporation,
having its principal office in Round Rock, Texas (hereinafter referred to as
“Employer”):
R E C I T A L S:
     WHEREAS, the Employer has previously established the Dell Inc. 401(k) Plan
(the “Plan”) for the benefit of those employees who qualify thereunder and for
their beneficiaries; and
     WHEREAS, the Employer most recently amended and restated the Plan effective
January 1, 2007; and
     WHEREAS, the Employer desires to amend the Plan to permit loan transfers
received in connection with either a merger or acquisition to continue under the
same amortization schedule after the transfer into the Plan, and also to permit
the Plan Administrator, on a quarterly basis, to identify and make payment to
former Participants that maintain an account balance consisting solely of
post-distribution allocation adjustments, and to close such accounts; and
     WHEREAS, the Employer desires to amend the Plan to cause the Plan to comply
with the Final Treasury Regulations under Section 415 of the Internal Revenue
Code of 1986, as amended;
     NOW, THEREFORE, pursuant to Section 10.2 of the Plan, the following
amendments are hereby made, and shall be effective January 1, 2008:
1. Subsection 14.1(a) of the Plan is hereby amended, as underlined, to be and
read as follows:

  “(a)   General. Unless otherwise provided by the Plan Sponsor, the Plan
authorizes the Trustee to make loans on a nondiscriminatory basis to a
Participant or Beneficiary in accordance with the written loan policy
established by the Committee, provided (i) the loan policy satisfies the
requirements of Subsection 14.1(b); (ii) loans are available to all Participants
and Beneficiaries on a reasonably equivalent basis and are not available in a
greater amount for Highly Compensated Employees than for other Employees;
(iii) any loan is adequately secured and bears a reasonable rate of interest;
(iv) the loan provides for repayment within a specified time; (v) the default
provisions of the note prohibit offset of the Participant’s Nonforfeitable
Account Balance prior to the time the Trustee otherwise would distribute the
Participant’s Nonforfeitable Account Balance; and (vii) the loan otherwise
conforms to the exemption provided by Code Section 4975(d)(1). If the joint and
survivor annuity requirements of Section 9.6 apply to a Participant, the
Participant may not pledge any portion of his or her Account Balance as security
for a loan

 



--------------------------------------------------------------------------------



 



      unless, within the ninety (90) day period ending on the date the pledge
becomes effective, the Participant’s spouse, if any, consents (in a manner
described in Section 9.6 other than the requirement relating to the consent of a
subsequent spouse) to the security, or, by a separate consent, to an increase in
the amount of security. No loan shall be provided to a Participant unless such
Participant is on the U.S. payroll of the Employer. Notwithstanding the
foregoing, if the Plan permits loan transfers in connection with either a Plan
merger or an acquisition, the amortization schedule for each transferred loan
shall be maintained, as long as the loan terms do not exceed sixty (60) months.

2. Subsection 14.1(b)(iii) of the Plan is hereby amended by adding the following
language to the end thereof, to be and read as follows:
“Notwithstanding the foregoing, if the Plan permits loan transfers in connection
with either a Plan merger or an acquisition and the number of permitted loans in
the “merged” or “acquired” plan exceeds the number permitted by the Plan’s loan
policy, then the Participant may retain all loans that were assumed by the Plan
in connection with the Plan merger or acquisition.”
3. Section 7.3(c) is hereby amended by adding Subsection (v), to be and read as
follows:
“(v) Notwithstanding the foregoing paragraph (b), the Administrator shall, at
the end of each calendar quarter, identify each Participant with a termination
of employment date during the previous 365 days who continues to maintain an
account balance in the Plan and shall determine whether such Participant’s
account balance is maintained due to a post-distribution allocation adjustment.
The Administrator shall, as soon as administratively feasible following the end
of the calendar quarter, make an additional distribution to each such
Participant in order to distribute the remaining balance of his or her Account.
Such distribution shall be made in the same manner previously selected by the
Participant in accordance with Section 9.1. Once payment has been made, the
Account of each such former Participant shall be closed.”
4. Section 5.4 is hereby amended in its entirety, to be and read as follows:
“5.4 Limitations on Allocations Under Code Section 415. Contributions hereunder
shall be subject to the limitations of Code Section 415 and Treasury Regulations
published pursuant to such Code Section on April 5, 2007, the provisions of
which are specifically incorporated by reference; to the extent any portion of
this Section conflicts with such Regulations, the provisions of the Regulations
shall govern.

  (a)   The Annual Additions to a Participant’s Individual Accounts hereunder
(together with the Annual Additions to the Participant’s account(s) under any
other defined contribution plans required to be aggregated with the Plan) for
any Limitation Year may not exceed the lesser of:

2



--------------------------------------------------------------------------------



 



  (i)   Forty-nine Thousand Dollars ($49,000.00), subject to cost-of-living
increases as allowed under Code Section 415(d); or     (ii)   One hundred
percent (100%) of the Participant’s 415 Compensation for the Limitation Year.

In the event the preceding limitations apply to an individual who is a
Participant in this Plan and was a Participant in any other defined contribution
plan maintained by the Employer, the limitations shall apply first to this Plan.

  (b)   For purposes of this Section the following definitions shall apply:

  (i)   “Annual Addition” shall mean the sum of the following additions to a
Participant’s Individual Accounts for the Limitation Year: (i) employer
contributions (including salary reduction contributions), (ii) employee
contributions, and (iii) forfeitures, if any. For purposes of this definition,
“Annual Additions” to other Employer defined contribution plans (also taken into
account when applying the limitations in Paragraph (a) above) include any
voluntary employee contributions to an account in a qualified defined benefit
plan and any employer contribution to an individual retirement account or
annuity under Code Section 408 or to a medical account for a key employee under
Code Section 401(h) or 419A(d), except that the 25%-of-pay limit below shall not
apply to employer contributions to a key employee’s medical account after his
separation from service.     (ii)   “Limitation Year” shall be the Plan Year.  
  (iii)   “415 Compensation” shall mean the compensation as defined under Code
Section 415(c)(3) and the Treasury Regulations issued pursuant thereto.

  (c)   In the event the limitations in this Section are not satisfied,
correction shall be made under the rules provided in Revenue Procedure 2008-50
(and any successor to that Revenue Procedure).”

     IN WITNESS WHEREOF, the Employer has caused this instrument to be executed
this 10th day of December, 2008.

            DELL INC.
      By:   /s/ Kathleen O. Angel               Its:   Director of Global
Benefits             

 
ATTEST:
/s/ Robert L. Potts
 

3